185 N.J. Super. 1 (1982)
447 A.2d 182
ARGERO P. EGNER, PLAINTIFF-APPELLANT,
v.
CHARLES W. EGNER, II AND BETTY JANE EGNER, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Submitted March 15, 1982.
Decided March 29, 1982.
*2 Before Judges BISCHOFF, KING and POLOW.
Strauss, Wills, O'Neill & Voorhees, for appellant (Gordon C. Strauss on the brief and the supplemental brief).
Mason, Griffin & Pierson, for respondents (George W. Fisher of counsel and on the brief).
PER CURIAM.
We granted plaintiff's application for leave to appeal an interlocutory trial court determination and have elected to consider the merits of the appeal on the motion papers and such additional papers as submitted by the parties. R. 2:11-2; R. 2:8-3(b). Plaintiff challenges Judge Dreier's determination that a "due on transfer" clause in a real estate mortgage is not triggered "by its devolution by devise or descent." Thus the obligation to satisfy the balance of the mortgage debt due as of the death of the testator rests upon the devisee rather than upon the estate as plaintiff would have it. We affirm, 183 N.J. Super. 326, substantially for the reasons expressed by Judge Dreier in his written opinion of January 27, 1982.